DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. The applicant argues: 
a) However, Applicant respectfully submits that the ‘400 application fails to disclose light source control circuitry configured to control an amount of current supplied to the light source based on a combination of both a first detection result of detection performed by the first sensor, and a second detection result of detection performed by the second sensor, wherein the first sensor detects a state of the emitted light and the second sensor detects a temperature of the light source, as recited in amended Claim 1.
Rather, the “400 application merely discloses that the amount of light controller controls the various light source drive circuits based on only information from various light sensors, but does not control the light source drive circuits based upon the temperature of the light source, as required by amended Claim 1. Accordingly, Applicant 

b) Regarding the rejection of dependent Claim 16 under 35 U.S.C. § 103, Applicant respectfully submits that the “400A [Terasaki] application fails to remedy the deficiencies of the “400 application [Nakashini], as discussed above. Accordingly, Applicant respectfully submits that the rejection of Claim 16 is rendered moot by the present amendment to Claim 1.
 
Examiner’s Response
a) The examiner disagrees. The reference Nakashini discloses that the CPU 4 transmits target temperature values for keeping constant output signals from the temperature sensors for the respective colors to cooling controller 7, based on commands to amount-of-light controller 6 (settings for the amounts of electric power required to energize the light sources in the respective colors); [0099]. See also [0100-0101]. The reference further discloses that “Under cooling control, as the junction temperatures of the light-emitting elements are correlated to the illuminance levels thereof, the junction temperatures increase and decrease when the cooling capability is 
increased and decreased, and the amounts of lights are indirectly increased and decreased,” [0102]. Thus, the CPU controls an amount of current supplied to the light 
b) See response in the part (a) above.
 
 
Claim(s) 1-6, 13, 15 and 17-19 are again rejected under 35 U.S.C. 102(a) (1) and (a)(2) as being anticipated by Nakanishi (US 2015/0212400 A1).
Regarding claim 1, Nakanishi discloses all claimed subject matter, including an image display apparatus comprising: a light source configure to emit emitted light (see abstract, light sources, see also Fig. 1, light sources 1010 RGB); 5a first sensor configured to detect a state of the emitted light; a second sensor that is capable of detecting a temperature of the light source (see [0031], a plurality of sensors, including light sensors and a cooling means, and [0054], internal temperature sensor 5, see further [0058], a temperature sensor may be outside the housing to detect ambient temperature); and light source control circuitry configured to control an amount of current supplied to the light source based on a combination of both a first detection result of detection performed by the first sensor, and a second detection result of detection performed by the second sensor (the CPU controls the current supplied to the light source through the amount-of-light controller 6 (Fig. 6) according to the signals from both temperature sensor 5 ([0057-0058]) and the light sensors 17RGB; see also Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity; and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).

As to claim 2, wherein when the second detection result is lower than a specified reference temperature, the light source control circuitry is further configured to control the light source such that intensity of the emitted light emitted from the 20light source section is maintained constant (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).

As to claims 3 and 4, Nakanishi discloses (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
5, Nakanishi discloses wherein the light source is driven by being supplied with the current, and the light source control circuitry is further configured to control the current supplied to the light source (the CPU controls the current supplied to the light source through the amount-of-light controller 6 (Fig. 6) according to the signals from both temperature sensor 5 ([0057-0058]).

As to claim 6, see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).

For claim 13, Nakanishi discloses a temperature that is lower than an upper limit of 25an operation guarantee temperature of the light source is set to be the specified referenceSP370857WO00 64temperature used by the light source control circuitry, the upper limit of the operation guarantee temperature being used as a reference (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).

15, the amount of light controller generates measurement of the illuminance levels [0087]; see also [0058]; 

For claim 17, Nakanishi discloses the light source control circuitry is further configured to control the light source according to the generated state information (see further [0058], a temperature sensor may be outside the housing to detect ambient temperature and Fig. 5). 

As to claim 18, Nakanishi discloses an image generator configured to generate an image using the emitted light emitted from the light source 10section (light emitters 1010 RGB, Fig. 1); and a projection apparatus configured to project the image generated by the image generator (Fig. 1, image projector 1001).

As to claim 19, wherein the first sensor is a brightness sensor configured to detect an intensity of the emitted light (temperature sensors [0031]; brightness of the light-emitting elements [0027] and [0039]).
 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Terasaki et al. (US 2016/0050400 A1).
a housing that includes an inlet used to intake outside air, wherein the third sensor is arranged near the inlet, and 25detects, as the outside temperature, a temperature of the outside air in taken from the inlet.  However, in the same field of endeavor, Terasaki teaches a housing that includes an inlet used to intake outside air, wherein the third sensor is arranged near the inlet, and 25detects, as the outside temperature, a temperature of the outside air in taken from the inlet (see abstract, outside temperature sensor at air inlet, see also Fig. 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inlet temperature as taught by Terasaki for the purpose of sensing outside temperatures and thereby enhancing the utilization efficiency of the Nakanishi reference.

Allowable Subject Matter
Claims 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



PMN
January 27, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422